Exhibit 10.1

 

SEVENTH AMENDMENT TO LEASE

 

THIS SEVENTH AMENDMENT TO LEASE (the “Seventh Amendment”) is made this 20th day
of September, 2011 (the “Effective Date”), by and between RB KENDALL FEE, LLC
(“Landlord”) and HELICOS BIOSCIENCES CORPORATION, having a mailing address at
One Kendall Square, Building 200, Cambridge, Massachusetts 02139 (“Tenant”).

 

BACKGROUND:

 

A.            Reference is made to a certain Lease dated as of December 30, 2005
by and between Landlord’s predecessor in interest, One Kendall Square
Associates, LLC, and Tenant as amended by (i) First Amendment dated March 23,
2006, (ii) Second Amendment To Lease (the “Second Amendment”) dated February 27,
2007; (iii) Third Amendment To Lease (the “Third Amendment”) dated December 10,
2007; (iv) Fourth Amendment To Lease (the “Fourth Amendment”) dated March 1,
2008; (v) Fifth Amendment To Lease (the “Fifth Amendment”) dated October 8, 2009
and (vi) Sixth Amendment to Lease dated June 9, 2010 (collectively, the
“Lease”), demising approximately 27,298 rentable square feet of space (the
“Building 600/650/700 Space”) located in Building 600/650/700; approximately
16,782 rentable square feet of space (the “Expansion Space”) located in Building
200; approximately 7,245 rentable square feet of space (the “Mezzanine Space”)
located in the Building 700 Mezzanine and licensing the use of four (4) Storage
Spaces (totaling approximately 2,237 rentable square feet) in the basement of
Building 600/650/700 (the “Storage Space”) in One Kendall Square, Cambridge,
Massachusetts (the “Complex”). Capitalized terms used but not defined herein
shall have the same meaning as in the Lease.

 

B.            Landlord and Tenant are the current holders, respectively, of the
lessor’s and lessee’s interests in the Lease.

 

C.            The term of the Lease expired and Tenant continued in possession
as a tenant at will.

 

D.            Landlord and Tenant want to amend the Lease to fix the term,
confirm that Tenant has surrendered certain portions of the Premises and will
surrender additional portions of the Premises and otherwise amend as set forth
in this Seventh Amendment.

 

D.            Landlord and Tenant now desire to amend the Lease as set forth
herein.

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
and amend the Lease as follows:

 

1.             Surrendered Space . Tenant represents that it has surrendered the
Building 600/650/700 Space (effective June 30, 2010) and the Mezzanine Space
(effective December 31, 2010) (collectively, the “Surrendered Space”) in
accordance with the terms of the Lease and Landlord hereby acknowledges and
agrees that Tenant has so vacated, quit and delivered up the Surrendered Space
in satisfactory condition and has satisfied all of its obligations pursuant to
the surrender provisions the Lease with regard to the Surrendered Space. The
Surrendered Space is no longer deemed to constitute a portion of the Premises
demised pursuant to the Lease and Tenant has no leasehold or other right, title,
or interest in or to the Surrendered Space.

 

2.                                       Phased Landlord Work. Tenant will be
contracting its demised premises as set forth in

 

--------------------------------------------------------------------------------


 

this Seventh Amendment and ultimately will be occupying only those portions of
Expansion Space that are shown cross-hatched on the plan attached hereto as
Exhibit A and identified as “Lab #1”, which premises total approximately 6,689
rentable square feet (such new space shall be referred to herein as the “New
Premises”). Landlord agrees to complete, at Landlord’s sole cost and expense,
certain work within the New Premises as shown on the space plans and described
in the scope of work attached hereto as Exhibit B, in a good and workmanlike
manner using, where applicable, Landlord’s building standard design and
construction materials and finishes in full compliance with all applicable legal
requirements (the “Landlord’s Work”). Landlord shall use reasonable speed and
diligence in the construction of the Landlord’s Work. Except for Landlord’s
Work, Tenant agrees that Landlord has no work to perform in or on the New
Premises to prepare same for Tenant’s use and occupancy. Tenant acknowledges and
agrees that some of Landlord’s Work will be completed while Tenant remains in
occupancy of portions of the Expansion Premises and Tenant agrees to provide
Landlord with ready access to the Expansion Space to complete Landlord’s Work.
Landlord will coordinate with Tenant on dust mitigation and maintenance of
HVAC/temperature control during Landlord’s Work to protect Tenant’s laboratory
equipment and otherwise reasonably cooperate with Tenant in order to minimize
any disruption to Tenant’s ongoing business activities (it being understood and
agreed that such efforts shall not require Landlord to complete Landlord’s Work
after business hours or on weekends). In addition, Tenant acknowledges and
agrees that in order for Landlord to complete Landlord’s Work, Tenant will be
required to temporarily surrender portions of the New Premises or work
cooperatively with Landlord to facilitate Landlord’s Work in such portion of the
premises while keeping the functions housed in the respective areas operational
as set forth herein. Ongoing function operations will need to be maintained
during the performance of Landlord’s Work in Phases 1 and 4 on Exhibit A-1.
Accordingly, on or before the date that is fifteen (15) days after written
notice from Landlord to Tenant, Tenant shall quit, vacate and yield-up those
portions of the Expansion Space identified on Exhibit A as the “chemistry room”,
“clean production” and “kit assembly” (and also identified in the area
designated “Phase 2” on the plan attached as Exhibit A-1) in broom clean
condition and free from all personal property, furniture, fixtures inventory and
equipment and otherwise in accordance with the surrender provisions of the
Lease, including, without limitation, that Tenant shall perform the
decommissioning requirements for such areas set forth in Section 29.11(f) of the
Lease and that the Landlord and Tenant shall cooperate in defining the specifics
of such decommissioning requirements required under the Lease. Furthermore,
Landlord shall thereafter provide Tenant with subsequent fifteen (15) day
notices advising Tenant to quit, vacate and yield-up those portions of the
Expansion Space identified as “Phase 3” (excluding the warm room and the room
currently housing Alpha Optics systems) on Exhibit A-1 (in said fifteen (15) day
period) in broom clean condition and free from all personal property, furniture,
fixtures inventory and equipment and otherwise in accordance with the surrender
provisions of the Lease, including, without limitation, that Tenant shall
perform the decommissioning requirements set forth in Section 29.11(f) of the
Lease for said space and that the Landlord and Tenant shall cooperate in
defining the specifics of such decommissioning requirements required under the
Lease. Landlord shall thereafter cooperate with Tenant to migrate Tenant’s data
center identified as “Phase 4” on Exhibit A-1, at Landlord’s sole cost and
expense (excluding the running of additional telecom data and wiring beyond that
which is necessary to migrate the data center, which additional wiring and
telecom data shall be Tenant’s responsibility) within the New Premises while
allowing Tenant to keep the data center operational during the transition period
(it being understood and agreed that there may be minimal disruption during the
transition).

 

Landlord will reasonably cooperate with Tenant in the performance of the
Landlord’s Work to provide Tenant access to the New Premises both prior to and
during construction as necessary for Tenant to complete its work therein
provided such access does not interfere with or delay the completion of
Landlord’s Work .

 

Landlord shall carry and maintain, and shall cause its contractor to carry and
maintain, at all times during

 

2

--------------------------------------------------------------------------------


 

the construction of the Landlord’s Work, commercially reasonable insurance with
such limits and coverages as are consistent with the nature of the project as
determined by Landlord in its sole but reasonable discretion.

 

3.             Additional Surrendered Space. Within fifteen (15) days after the
completion of Landlord’s Work to the New Premises, Tenant shall quit, vacate and
yield-up the remainder of the Expansion Space which is expected to be
essentially Phase 5 on Exhibit A-1 (with the exception of the New Premises) in
broom clean condition and free from all personal property, furniture, fixtures
inventory and equipment and otherwise in accordance with the surrender
provisions of the Lease, including, without limitation, the decommissioning
requirements set forth in Section 29.11(f) thereto and that the Landlord and
Tenant shall cooperate in defining the specifics of such decommissioning
requirements required under the Lease.

 

4.             New Term and Yearly Rent. Effective as of the date of this
Seventh Amendment, the term of the Lease is hereby extended for an additional
term that commenced on August 1, 2011, and expires on December 31, 2012 (the
“New Term”). Said New Term is upon the terms and conditions of the Lease except
as set forth herein. Throughout the New Term, commencing August 1, 2011, Yearly
Rent shall be due and payable on the New Premises rentable square footage only
at a monthly gross rate of $16,722.50, payable in accordance with the terms of
the Lease. During the New Term, Tenant shall no longer be obligated to pay
Tenant’s Proportionate Common Area and Building Shares including its share of
Taxes and other related items with respect to the New Premises nor shall Tenant
be obligated to reimburse Landlord for its electricity consumption within the
New Premises. For purposes of clarity, Landlord will be fully responsible for
providing effective August 1, 2011 to the New Premises electricity, gas, water
and shared neutralization tanks at Landlord’s cost – i.e., the cost for all such
items are included in the monthly gross rate specified above.

 

5.             Payment of July Rent. Tenant acknowledges and agrees that
Tenant’s Yearly Rent and additional rent for the month of July 2011, remains due
and payable in the total amount of $54,757.82. Simultaneously with execution of
this Seventh Amendment Tenant shall pay to Landlord one-half of rent owed in the
amount of $27,378.91. The balance of the Yearly Rent and additional rent for the
month of July, 2011, in the total amount of $27,378.91 shall be amortized over
the balance of the New Term and shall be payable by Tenant beginning on the date
of this Seventh Amendment, in monthly installments of $1,610.52, together with
payments of Yearly Rent pursuant to the terms and conditions of the Lease.
Contemporaneously with the execution and delivery of this Seventh Amendment,
Tenant shall pay to Landlord (a) Yearly Rent for the month of August, 2011, in
the amount of $16,722.50; (b) one-half of the rent owed for the month of July,
2011, in the amount of $27,378.91 and (c) the August 2011 installment of the
balance of the July 2011 payment in the amount of $1,610.52.

 

6.             Storage Space. Tenant’s license to use the Storage Space shall
continue throughout the New Term, however, such Storage Space shall be reduced
to and area of approximately 1,577 rentable square feet as designated on the
plan attached hereto as Exhibit C upon completion of the Landlord’s Work
described in Section 2. Throughout the New Term, Tenant’s license to use the
Storage Space shall be at no charge to Tenant and there shall be no license fee
for the Storage Space.

 

7.             Termination Right. Provided Tenant has surrendered the area
designated “Phase 2” on Exhibit A-1 as required in Paragraph 2 above, and
provided Tenant is not otherwise in default under the terms of the Lease, then
Tenant shall have the right to elect to terminate the Lease by giving written
notice to Landlord at any time after the date that is four (4) months after
August 1, 2011(“Tenant Termination Notice”). Tenant’s notice must be accompanied
by the payment of the remaining amounts owing for July 2011 rent. If Tenant’s
notice is given then this Lease shall terminate on the date that is

 

3

--------------------------------------------------------------------------------


 

sixty (60) days after the date of Tenant’s Termination Notice and Tenant shall
surrender all of the demised premises as required under the provisions of the
Lease.

 

8.             Parking. Tenant’s right to the monthly parking passes, as set
forth in the Lease, shall be reduced to seven (7) passes in total number. In
addition, Tenant’s use of such passes shall be at no cost to Tenant.

 

9.             Future Shared Services. Landlord anticipates building out the
Expansion Space into an incubator area that will contain a common conference,
common copier and common kitchen as identified on Exhibit A (the “Shared
Services”) and as shown generally on Exhibit A. In the event such Shared
Services are constructed, Tenant shall have the right, as appurtenant to the New
Premises, to use in common with others entitled thereto, those Shared Services.
Tenant’s use of the Shared Services shall be subject to the rules and
regulations attached hereto as Exhibit D as same may be modified by Landlord
from time to time and such other reasonable rules and regulations from time to
time made by Landlord. There shall be no additional charge to Tenant for the use
of the Shared Services. Nothing contained herein shall be construed to obligate
Landlord to construct the Shared Services or build-out of the Expansion Premises
(with the exception of Landlord’s Work).

 

10.           Security Deposit. Tenant acknowledges that Landlord is holding a
cash security deposit in the amount of $16,906.67 under the terms of the Lease
and Tenant agrees that such existing security deposit shall not be reduced and
shall remain in place during the New Term pursuant to the terms of the Lease.

 

11.           Brokers. Landlord and Tenant each warrant and represent to the
other that they have dealt with no brokers in connection with the negotiation or
consummation of this Seventh Amendment other than Beal and Company, Inc. (the
“Broker”) and in the event of any brokerage claim against either party by any
person claiming to have dealt with either Landlord or Tenant in connection with
this Seventh Amendment, other than the Broker, the party with whom such person
claims to have dealt shall defend and indemnify the other party against such
claim.

 

12.           Ratification. In all other respects the Lease shall remain
unmodified and shall continue in full force and effect, as amended hereby. The
parties hereby ratify, confirm, and reaffirm all of the terms and conditions of
the Lease, as amended hereby.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have executed this Seventh Amendment to
Lease on the date first written above in multiple copies, each to be considered
an original hereof, as a sealed instrument.

 

LANDLORD:

TENANT:

 

 

 

 

RB KENDALL FEE, LLC

HELICOS BIOSCIENCES

 

CORPORATION

 

 

By:

/s/ Robert L. Beal

 

By:

/s/ Jeffrey R. Moore

Robert L. Beal, its authorized signatory

Name:

Jeffrey R. Moore

 

Title:

SVP & CFO

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

PLAN OF NEW PREMISES

 

[g267011kii001.jpg]

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A-1
PHASING PLAN

 

[g267011kii002.jpg]

 

7

--------------------------------------------------------------------------------


 

EXHIBIT B
LANDLORD’S WORK

 

[g267011kii003.jpg]

 

8

--------------------------------------------------------------------------------


 

EXHIBIT C
STORAGE SPACE PLAN

 

[g267011kii004.jpg]

 

9

--------------------------------------------------------------------------------


 

EXHIBIT D

 

RULES AND REGULATIONS

 

KITCHENETTE AND CONFERENCE ROOM

RULES AND REGULATIONS

 

One Kendall Square

 

Building 200 Incubator Space - Kitchenette

 

Rules and Regulations

 

1.               Landlord shall supply the following:

 

a.               Refrigerator

b.              Sink

c.               Countertop

d.              Cabinets

e.               Coffee machine

f.                 Paper towels

 

2.               Tenant shall furnish all other supplies, including, but not
limited to:

 

a.               Dishes

b.              Flatware and utensils

c.               Hot/Cold beverage cups

d.              Coffee, tea, cocoa and related items; sugar, creamer, etc.

e.               Napkins

 

3.               The refrigerator will be cleaned weekly by Landlord. All
perishable items, with the exception of bottled /canned beverages and condiments
will be discarded every Friday afternoon.

 

4.               Tenant is responsible to keep the Kitchenette and appliances
clean. No food, used/dirty food containers, mugs, dishes, flatware,
utensils, etc. may be left in the sink or on the countertop.

 

5.               Tenant is responsible to make sure all appliances (with
exception of the refrigerator) are powered off after each use.

 

6.               Food, trash and recyclable items must be placed in the
appropriate trash container/ recycle bin.

 

7.               Tenant is responsible to turn the lights off when exiting the
Kitchenette.

 

8.               Landlord reserves the right to amend, revise or modify these
Rules and Regulations from time-to-time.

 

10

--------------------------------------------------------------------------------


 

One Kendall Square

 

Building 200 Incubator Space - Shared Conference Room



Rules and Regulations

 

9.               Reservations for the Conference Room must be scheduled at least
two (2) hours in advance via the Angus Work Order System. Reservations will be
scheduled on a first-come, first-served basis.

 

10.         Projector available upon request, subject to availability.

 

11.         The Conference Room must be left clean after each use. Trash and
recyclable items must be placed in the appropriate trash container/ recycle bin.

 

12.         Tenant is responsible to push the chairs into the table after each
use.

 

13.         Tenant is responsible to erase the white board after each use.

 

14.         Tenant is responsible to turn the lights off after each use.

 

15.         No items may be stored in the Conference Room.

 

16.         Landlord reserves the right to amend, revise or modify these
Rules and Regulations from time-to-time.

 

11

--------------------------------------------------------------------------------